Citation Nr: 0704417	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  04-23 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
dysthymia (an "acquired psychiatric disorder"). 

2.  Entitlement to a disability rating greater than 40 
percent for chronic lumbosacral fibromyositis with left L4-S1 
radiculopathy and degenerative joint disease. 

3.  Entitlement to a disability rating greater than 10 
percent for chronic cervical fibromyositis with right C6 
radiculopathy prior to May 19, 2003. 

4.  Entitlement to a disability rating greater than 30 
percent for chronic cervical fibromyositis with right C6 
radiculopathy since May 19, 2003.

5.  Entitlement to a disability rating greater than 10 
percent for residuals of an injury to the right middle 
finger.

6.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1971.  Her case comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO; the veteran 
must timely express disagreement with the decision; VA must 
respond by issuing a statement of the case that explains the 
basis for the decision to the veteran; and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his or her 
argument in a timely-filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.203.  See also 38 U.S.C.A. 
§ 7104; 38 C.F.R. §§ 19.4, 20.101 (the Board has jurisdiction 
to resolve questions as to its own jurisdiction).  See also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (it is 
a well-established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits, and that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party at any stage in the proceedings, 
and, once apparent, must be adjudicated).   

In particular, the veteran appealed a June 1996 rating 
decision in which the RO assigned a 40 percent disability 
rating for her chronic lumbosacral fibromyositis with left 
L4-S1 radiculopathy, right L5-S1 herniated nucleus pulposus, 
and degenerative joint disease.  The RO also assigned a 
separate 10 percent disability rating for the veteran's 
chronic cervical fibromyositis with right C6 radiculopathy.  

The RO made a determination that, although the veteran 
appealed the June 1996 decision, she later withdrew her 
appeal.  The Board disagrees.  The RO referred to 
correspondence dated in March 1999, in which the veteran 
indicated that she wished to withdraw her "two pending 
appeals" but never specified which two appeals she was 
withdrawing.  Nevertheless, it appears that the veteran was 
referring to a December 1997 rating decision in which the RO 
had denied service connection for bilateral carpal tunnel 
syndrome and dysthymia.  Therefore, the Board finds that the 
veteran's increased rating claims for her lumbar and cervical 
spine disabilities have been pending since 1996.  

During the pendency of this appeal, the RO issued a rating 
decision in June 2003 in which it granted a 30 percent 
disability rating for chronic cervical fibromyositis with 
right C6 radiculopathy.  However, instead of granting the 30 
percent rating back to November 1995, the RO assigned an 
effective date of May 19, 2003, the date on which a VA 
examination showed increased symptoms.  

Therefore, the Board must determine whether the veteran is 
entitled to a disability rating greater than 10 percent for 
her cervical fibromyositis with right C6 radiculopathy prior 
to May 19, 2003, and whether she is entitled to a disability 
rating greater than 30 percent for this disability since May 
19, 2003.  

The Board notes that the RO has phrased these two issues as 
entitlement to an effective date prior to May 19, 2003, for 
the assignment of a 30 percent rating for cervical 
fibromyositis with right C6 radiculopathy.  However, the 
result would be the same regardless of how the issue is 
phrased.  Therefore, the veteran is not prejudiced by the 
Board's phrasing of the issue.

The veteran also appealed a June 2003 rating decision in 
which the RO denied a disability rating greater than 10 
percent for the veteran's residuals of an injury to the right 
middle finger, denied a TDIU, and found that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for dysthymia.  

The issues involving service connection for dysthymia and a 
TDIU are addressed in the REMAND portion of the decision 
below and are remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A final December 1997 rating decision denied service 
connection for dysthymia on the basis that no competent 
medical evidence related this condition to a service-
connected disability.

2.  The evidence received since the December 1997 rating 
decision includes a medical report which records the 
veteran's four-year history of sadness related to lumbar and 
cervical pain.  

3.  The veteran's disability due to chronic lumbosacral 
fibromyositis with left L4-S1 radiculopathy and degenerative 
joint disease is not manifested by pronounced intervertebral 
disc syndrome, ankylosis of the entire thoracolumbar spine, 
or incapacitating episodes requiring bed rest prescribed by a 
physician.

4.  The veteran's chronic cervical fibromyositis with right 
C6 radiculopathy has been manifested by severe limitation of 
motion both prior to and since May 19, 2003, but has never 
required bed rest prescribed by a physician. 

5.  A VA examiner in November 1997 attributed the veteran's 
neurological findings in her upper extremities to her 
nonservice-connected bilateral carpal tunnel syndrome. 

6.  The veteran's right middle finger is not analogous to 
amputation with metacarpal resection (more than one-half the 
bone lost), and there is no indication that it affects other 
digits of the right hand or that it interferes with her 
overall right hand function.  


CONCLUSIONS OF LAW

1.  A December 1997 rating decision that denied service 
connection for dysthymia is final.  38 U.S.C.A. § 7105 (West 
Supp. 2005); 38 C.F.R. §§ 20.302, 20.1103 (2006).

2.  The evidence presented since the December 1997 rating 
decision is new and material, and the claim of entitlement to 
service connection for dysthymia has been reopened.  
38 U.S.C.A. §§ 5107, 5108 (West Supp. 2005); 38 C.F.R.  §§ 
3.102, 3.156, 3.159 (2006). 

3.  The criteria for a disability rating greater than 40 
percent for chronic lumbosacral fibromyositis with left L4-S1 
radiculopathy and degenerative joint disease have not been 
met.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R.      §§ 
3.321(b)(1), 4.1-4.14, 4.71a, Diagnostic Code 5293 (effective 
prior to September 26, 2003); Diagnostic Code 5293 (effective 
from September 23, 2002, to September 26, 2003); Diagnostic 
Code 5243 (effective September 26, 2003).

4.  The criteria for 30 percent disability rating (but no 
higher) for chronic cervical fibromyositis with right C6 
radiculopathy have been met prior to May 19, 2003.  38 
U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 3.321(b)(1), 
4.1-4.14, 4.71a, Diagnostic Codes 5201, 5290, 5293 (effective 
prior to September 26, 2003); Diagnostic Code 5293 (effective 
from September 23, 2002, to September 26, 2003); Diagnostic 
Code 5243 (effective September 26, 2003).

5.  The criteria for a disability rating greater than 30 
percent for chronic cervical fibromyositis with right C6 
radiculopathy have not been met both prior to and since May 
19, 2003.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 
3.321(b)(1), 4.1-4.14, 4.71a, Diagnostic Codes 5021, 5290, 
5293 (effective prior to September 26, 2003); Diagnostic Code 
5293 (effective from September 23, 2002, to September 26, 
2003); Diagnostic Code 5243 (effective September 26, 2003).

6.  The criteria for a disability rating greater than 10 
percent for residuals of an injury to the right middle finger 
have not been met.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 
C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Codes 5155, 5226, 5230 
(2002 and 2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence to Reopen a 
Claim of Entitlement to Service Connection for 
Dysthymia

The veteran is ultimately seeking service connection for 
dysthymia.  However, the Board must first determine whether 
new and material evidence has been submitted to reopen her 
claim since a final rating decision dated in December 1997.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West Supp. 2005); 38 C.F.R. 
§ 3.303(a) (2006).  In general, service connection requires 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

A disability which is proximately due to or results from 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2006).  When aggravation of 
a veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Id.; see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The RO initially denied service connection for dysthymia in a 
December 1997 rating decision.  The RO explained that the 
evidence failed to establish a relationship between the 
veteran's dysthymia and her service-connected lumbar and 
cervical spine disabilities, as claimed by the veteran.  

The veteran was notified of the December 1997 decision and of 
her appellate rights in a letter dated in December 1997.  She 
attempted to appeal that decision by submitting a notice of 
disagreement in March 1998.  However, after the RO issued a 
statement of the case in October 1998, the veteran did not 
submit a VA Form 9 until February 1999.  Thus, since her 
substantive appeal was not timely filed, 38 C.F.R. § 20.501, 
the December 1997 rating decision is final and not subject to 
revision upon the same factual basis.  See 38 U.S.C.A. § 
7105(c); see also 38 C.F.R.           §§ 20.302, 20.1103.

In February 2003, the veteran attempted to reopen her claim 
for service connection for dysthymia on the basis of new and 
material evidence.  Under VA law and regulations, if new and 
material evidence is presented or secured, the Secretary 
shall reopen and review the former disposition of that claim.  
See 38 U.S.C.A. § 5108.  When reopening an appellant's claim, 
the Board performs a two-step analysis. 

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA 
regulation, "new" means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence cannot be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of the all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winter v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id at 284.  

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim is 
evidence that has been added to the record since the final 
December 1997 rating decision.  Since that decision, the 
veteran has submitted a June 2000 psychological evaluation 
report in connection with her claim for Social Security 
Administration (SSA) benefits.  In that report, the 
psychologist notes the veteran's four-year history of 
depression due to radiculopathy in both legs and arms.  The 
diagnoses were dysthymic disorder, moderate to severe, and 
major depression.

This report is new as it did not exist at the time of the 
December 1997 rating decision and is not cumulative of any 
other evidence at that time.  In addition, this report is 
probative of the central issue in this case as to whether the 
veteran's dysthymia was either caused or aggravated by her 
service-connected lumbar and cervical spine disabilities.  
Hodge, 155 F.3d at 1363 (Fed. Cir. 1998) (holding that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim).  Accordingly, the Board concludes that new 
and material evidence has been submitted since the December 
1997 rating decision; thus, the claim for service connection 
for dysthymia must be reopened.

Although the claim is reopened, the Board will not decide 
this claim on the merits at this time.  As will be discussed 
in the REMAND portion of this decision, the Board finds that 
additional development is needed before it can adjudicate 
this claim on the merits.  

II.  Increased Rating for Chronic Lumbosacral 
Fibromyositis with Left L4-S1 Radiculopathy and 
Degenerative Joint Disease

The veteran is seeking a disability rating greater than 40 
percent for her service-connected chronic lumbosacral 
fibromyositis with left L4-S1 radiculopathy and degenerative 
joint disease.

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board notes that the criteria for rating disabilities of 
the spine were amended on two occasions since the veteran 
filed her claim.  The Board is required to consider the claim 
in light of both the former and revised schedular rating 
criteria to determine whether an increased rating for the 
veteran's low back disability is warranted.  VA's Office of 
General Counsel has determined that the amended rating 
criteria, if favorable to the claim, can be applied only for 
periods from and after the effective date of the regulatory 
change.  See VAOPGCPREC 3-00; 38 U.S.C.A.  § 5110(g).  

The veteran's disability due to chronic lumbosacral 
fibromyositis with left L4-S1 radiculopathy and degenerative 
joint disease has been rated as 40 percent disabling under 
Diagnostic Code (DC) 5293 (intervertebral disc syndrome).  
Under DC 5293, a 20 percent rating is assigned for moderate 
intervertebral disc syndrome with recurring attacks, while a 
40 percent rating is assigned for recurring attacks of severe 
intervertebral disc syndrome with intermittent relief.  A 60 
percent rating is assigned for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.  See 38 C.F.R. § 4.71a, DC 5293.

The first amendment pertaining to intervertebral disc 
syndrome became effective on September 23, 2002.  Under the 
revised criteria, intervertebral disc syndrome is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R.         § 4.71a, DC 5293 
(September 23, 2002).

Under the revised criteria, a 20 percent rating is assigned 
with incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months.  A 40 percent rating requires incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  Lastly, a 60 percent 
rating requires incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest and treatment prescribed by a physician.  Id. 

Effective September 26, 2003, that portion of the rating 
schedule pursuant to which diseases and injuries of the spine 
are evaluated was revised.  DC 5293 for rating intervertebral 
disc syndrome was changed to DC 5243, which provides that 
ratings are now based on either the general rating formula 
for diseases and injuries of the spine (effective September 
26, 2003), or on the basis of incapacitating episodes (the 
criteria for which remain unchanged from September 23, 2002), 
whichever method results in a higher rating when all 
disabilities are combined under 38 C.F.R. § 4.25. 

The General Rating Formula for Diseases and Injuries of the 
Spine provides for assignment of a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine, and 
a 100 percent rating requires unfavorable ankylosis of the 
entire spine.  38 C.F.R. § 4.71a (2006).

Applying the above criteria to the facts of this case, the 
Board finds that the veteran's low back disability does not 
meet the criteria for a disability rating greater than 40 
percent under all applicable rating criteria.  The medical 
evidence to be considered includes three VA examinations 
reports as well as VA outpatient treatment records, none of 
which shows pronounced intervertebral disc syndrome, 
ankylosis of the spine, or that the veteran requires bed rest 
prescribed by a physician, thereby providing highly probative 
evidence against her claim.  

First, the Board finds that the veteran's low back disability 
is not manifested by "pronounced" intervertebral disc 
syndrome, as required for a 60 percent rating under the old 
criteria of DC 5293.  

The Board notes that a VA examination performed in February 
1996 revealed a diminished left patellar muscle reflex of +1, 
indicating damage to the left L4 root, as well as a 
diminished left Achilles muscle reflex of +1, indicating 
damage to the left S1 root.  There was also diminished 
pinprick and smooth sensation of the left L4-S1 dermatomes of 
the leg.  The examiner noted the presence of severe muscle 
atrophy in the left thigh, as it measured 53 centimeters 
compared to right which measured 58 centimeters.  The veteran 
was unable to rise on her heel or toes of her left foot.  
However, straight leg raising was positive in both legs.  The 
diagnosis was right L5-S1 herniated nucleus pulposus with 
degenerative joint disease by CT scan.  

This report clearly shows neurological symptoms in the 
veteran's left lower extremity.  Nevertheless, it is 
important for the veteran to understand that these findings 
do not reflect pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  

The Board points out that most of her neurological symptoms 
are limited to the left lower extremity, and that while she 
is unable to walk on her heel and toes of the left foot, both 
patellar and Achilles reflexes were still present at +1.  
There is also no evidence that she requires the use of a cane 
or walker to ambulate because of muscle wasting in her left 
lower extremity.  In addition, the veteran did not report 
that her symptoms were persistent, as required for a 60 
percent disability rating under DC 5293.  In short, the 
February 1996 VA examination report provides evidence against 
the claim for a disability rating greater than 40 percent. 

The Board also notes that VA examination reports dated in 
December 1999 and May 2003 do not show any worsening of the 
veteran's neurological symptoms.  When examined in December 
1999, the examiner observed severe muscles spasms in the 
lumbar spine, but only mild weakness in both lower 
extremities, with strength of 4/5.  In addition, sensation 
was present, albeit diminished, in all dermatomes of the 
legs, while knee and ankle jerks were present at +1.  
Straight leg raising was positive on the right.  The 
diagnosis was herniated nucleus pulposus with degenerative 
joint disease of the lumbar spine.  

The May 2003 VA examination report shows similar findings.  A 
physical examination revealed severe muscle spasms, while 
straight leg raising was positive.  However, muscle strength 
was normal in both lower extremities except for some 
diminished strength - i.e. 3.5/5 in both ankle dorsiflexor 
muscles and 4/5 strength in the extensor hallucis longus 
muscles.  Moreover, neither lower extremity showed any sign 
of muscle atrophy, while sensation was present but diminished 
in all dermatomes of the legs.  Knee and ankle jerks were 
present at +1 bilaterally. 

Overall, findings contained in these two examination reports 
are not consistent with pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy.  Although the veteran's lumbosacral spine is 
manifested by severe muscles spasm and positive straight leg 
raising, both knee and ankle jerks are still present, albeit 
diminished, with only mild weakness of the lower extremities.  
The Board acknowledges the fact that the veteran used a cane 
to ambulate during her May 2003 VA examination, which she 
claimed was due to weakness in her lower extremities.  
However, the objective findings on clinical evaluation showed 
only mild weakness, thereby precluding a finding of 
pronounced intervertebral disc syndrome.  In sum, the 
clinical findings contained in these two examination reports 
provide evidence against the veteran's claim. 

In addition to the VA examination reports, the Board also 
reviewed numerous VA outpatient treatment records.  Several 
of these records dated from 2001 to 2003 indicate that there 
was no gross motor or sensory deficits in either lower 
extremity on clinical evaluation.  Hence, these records also 
provide highly probative evidence against the veteran's claim 
that her low back disability is manifested by pronounced 
intervertebral disc syndrome as defined under DC 5293. 

With respect to the revised rating criteria for 
intervertebral disc syndrome, effective September 23, 2002, 
the Board notes that the evidence does not establish the 
occurrence of incapacitating episodes.  During her May 2003 
VA examination, the veteran told the examiner that she 
required bed rest approximately three to four days a week.  
However, the examiner noted that he was unable to verify any 
incapacitating episodes prescribed by a doctor.  Thus, there 
is no indication in the record that a physician has ever 
prescribed bed rest because of the veteran's low back 
disability.  Accordingly, the revised version of DC 5293, in 
effect from September 23, 2002, cannot serve as a basis for 
an increased rating based upon incapacitating episodes.  

The post-service medical record, as a whole, is found to 
provide evidence against this claim, clearly indicating that 
the standards for a higher disability rating have not been 
met in this case. 

Furthermore, since the veteran's orthopedic manifestations 
have been rated as 40 percent disabling, with no evidence of 
incomplete paralysis of the sciatic nerve, a disability 
rating higher than 40 percent is not warranted based on 
combining his orthopedic and neurologic manifestations of her 
low back disability.  38 C.F.R. § 4.25.  Accordingly, a 
disability rating greater than 40 percent is not warranted 
under the revised criteria for rating intervertebral disc 
syndrome.  

In addition, the medical evidence shows that the veteran has 
range of motion in every direction, albeit with extension 
limited to zero degrees on only one occasion in February 
1996.  In this regard, range of motion testing in February 
1996 revealed flexion of 40 degrees, extension of zero 
degrees, left lateral flexion of 10 degrees, right lateral 
flexion of 15 degrees, and bilateral rotation of 15 degree.  
Testing in December 1999 and May 2003 revealed 10 degrees of 
flexion, extension, left and right lateral flexion, and 
bilateral rotation.  It is thus apparent that the veteran's 
thoracolumbar spine is not ankylosed, as required for a 60 
percent rating under the newly revised General Rating Formula 
for Diseases and Injuries of the Spine.  

The Board also finds that a disability rating greater than 40 
percent is not warranted based on functional loss due to 
pain, weakness, fatigability, or incoordination of the lumbar 
spine.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. 
Brown, 8 Vet. App. 202, 204-08 (1995).  The Board has 
considered the veteran's complaints of severe low back pain 
with instability involving both lower extremities, which she 
claims require the use of a walker to ambulate.  The Board 
also notes that the VA examination reports discussed above 
note the presence of pain on all movements of the 
thoracolumbar spine.  

The Board emphasizes that the two most recent VA examination 
reports revealed only mild weakness of the lower extremities, 
thereby providing highly probative evidence against a finding 
that the veteran's instability is due to her low back 
disability.  The Board also notes that VA outpatient 
treatment records dated from 2001 to 2003 reveal no gross 
motor or sensory deficits in either lower extremity.  In 
short, it is important for the veteran to understand that the 
objective medical record does not support a basis to increase 
the current 40 percent disability rating based on functional 
loss due to pain, weakness, fatigability, or incoordination 
of the lumbar spine.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.

In short, the veteran's disability due to chronic lumbosacral 
fibromyositis with left L4-S1 radiculopathy and degenerative 
joint disease does not meet the criteria for a disability 
rating greater than 40 percent under all applicable rating 
criteria.  Accordingly, the appeal is denied.

III.  Increased Ratings for Chronic 
Cervical Fibromyositis with Right C6 
Radiculopathy

The Board must determine whether the veteran is entitled to a 
disability rating greater than 10 percent her service-
connected cervical fibromyositis with right C6 radiculopathy 
prior to May 19, 2003, and whether she is entitled to a 
disability rating greater than 30 percent since May 19, 2003.

The veteran's cervical myositis has been rated under 
Diagnostic Codes (DC) 5021-5290.  Hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires use 
of an additional diagnostic code to identify the specific 
basis for the evaluation assigned.  The additional code is 
shown after a hyphen.  See 38 C.F.R. § 4.27 (2006).  

Under DC 5021, myositis is to be rated the same as 
degenerative arthritis on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  See 38 C.F.R. § 4.71a, DC 5003 (2006).  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added.  In the 
absence of limitation of motion, a compensable rating for 
degenerative arthritis can be assigned when there is X-ray 
evidence of the involvement of two or more major joints or 
two or more minor joint groups (10 percent), or X-ray 
evidence of same with occasional incapacitating exacerbations 
(20 percent).

At the time the veteran filed her claim, limitation of motion 
of the cervical spine was evaluated under DC 5290.  This code 
provides a 10 percent rating for slight limitation of motion, 
a 20 percent rating for moderate limitation of motion, and a 
30 percent rating for severe limitation of motion of the 
cervical spine.  38 C.F.R. § 4.71a, DC 5290.  

The Board observes that the words "slight," "moderate," 
and "severe" are not defined in the Rating Schedule.  
However, the Schedule for Rating Disabilities provides some 
guidance by listing normal ranges of motion of the cervical 
spine for VA purposes to be 45 degrees of flexion, 45 degrees 
of extension, 45 degrees of lateral flexion, and 80 degrees 
of rotation.  See Schedule for Rating Disabilities effective 
September 26, 2003, Plate V. 68 Fed. Reg. 51,458 (Aug. 27, 
2003).  

Since the RO phrased the veteran's cervical spine disability 
to include right C6 radiculopathy, the Board will also 
consider both the old and the new criteria of DC 5293.  See 
38 C.F.R. § 4.71a, DC 5293 (Prior to and since September 23, 
2002).

With respect to the second amendment, effective September 26, 
2003, The General Rating Formula for Diseases and Injuries of 
the Spine provides a 40 percent rating for unfavorable 
ankylosis of the entire cervical spine and a 100 percent 
rating for unfavorable ankylosis of the entire spine.  38 
C.F.R. § 4.71a (2006).

Applying the above criteria to the facts of this case, the 
Board finds that the veteran's cervical fibromyositis with 
right C6 radiculopathy meets the criteria for a 30 percent 
disability rating prior to May 19, 2003.  The Board notes 
that evidence during this period shows that the veteran's 
cervical spine was manifested by severe limitation of motion, 
particularly after considering her complaints of painful 
motion, as required for a 30 percent disability rating under 
DC 5290.  

The record reflects that range-of-motion testing of the 
veteran's cervical spine was performed on only one occasion 
during this period.  In this regard, the December 1999 VA 
examination report notes that the veteran's cervical spine 
demonstrated flexion of 20 degrees, extension of 10 degrees, 
right and left lateral flexion of 10 degrees, and bilateral 
rotation of 10 degrees.  These findings are analogous with 
either moderate or severe limitation of motion of the 
cervical spine. 

In additional to actual limitation of motion, however, the 
Board also points out that the examiner noted that the 
veteran experienced severe objective evidence of painful 
motion on all movements of her cervical spine.  Thus, the 
veteran's complaints of significant pain on motion are 
credible and supported by adequate pathology.  In short, with 
consideration of the provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.59, and based on the described findings of at least 
moderate limitation of motion of the cervical spine, the 
Board finds that such symptomatology more nearly approximates 
the criteria for a 30 percent disability rating under DC 
5290, prior to May 19, 2003.

In reaching this decision, the Board also finds that the 
preponderance of the evidence is against a disability rating 
greater than 30 percent for this disability both prior to and 
since May 19, 2003.  The Board notes that 30 percent is the 
maximum disability rating provided under DC 5290.  

In an effort to afford the veteran the highest possible 
disability rating under the regulations in effect, the Board 
has considered all other cervical spine diagnostic codes.  
The Board notes that an additional 10 percent evaluation may 
be assigned for demonstrable deformity of a vertebral body 
under 38 C.F.R. § 4.71a, DC 5285 (residuals of a fractures 
vertebra).  Although this code provision was discussed by the 
RO, there is simply no evidence that the veteran fractured a 
vertebra in her cervical spine which resulted in a 
demonstrable deformity of a vertebral body.  Thus, DC 5285 
does not apply.

A disability rating greater than 30 percent is also not 
warranted under DC 5293, as there is no evidence of severe or 
pronounced intervertebral disc syndrome.  The Board notes 
that the veteran's service-connected cervical fibromyositis 
has been phrased by the RO to include right C6 radiculopathy.  
The veteran has also reported neurological symptoms in both 
upper extremities, including decreased grip strength 
bilaterally. 

However, a VA examination report dated in November 1997 
appears to attribute the veteran's neurological findings to a 
diagnosis of bilateral carpal tunnel syndrome, which the 
examiner determined was unrelated to the veteran's service-
connected cervical fibromyositis.  Therefore, the Board need 
not attribute the veteran's neurological findings to her 
service-connected cervical spine disability.  Mittleider v. 
West, 11 Vet. App. 181 (1998) (when it is not possible to 
separate the effects of the service-connected condition from 
a nonservice- connected condition, 38 C.F.R. § 3.102, which 
requires that reasonable doubt on any issue be resolved in 
the veteran's favor, clearly dictates that such signs and 
symptoms be attributed to the service-connected condition).  
In sum, a disability rating greater than 30 percent is not 
warranted under DC 5293 at any time during the course of this 
appeal.

Next, the Board reiterates that there is no indication in the 
record that a physician has ever prescribed bed rest because 
of the veteran's cervical spine disability, thereby 
precluding consideration of the revised version of DC 5293, 
in effect from September 23, 2002.   

In addition, since the veteran's neurological findings in her 
upper extremities have been attributable to her nonservice-
connected carpal tunnel syndrome, a disability rating greater 
than 30 percent is not warranted based on combining her 
orthopedic and neurologic manifestations of her cervical 
spine disability.  38 C.F.R. § 4.25.  

Lastly, since the veteran's cervical spine demonstrates 
motion, albeit limited, in every direction, there is simply 
no evidence of ankylosis of the cervical spine.  In addition 
to the VA examination report discussed above, a May 2003 VA 
examination report notes that the veteran's cervical spine 
demonstrated 10 degrees of flexion, extension, right and left 
lateral flexion, and bilateral rotation, thereby precluding a 
finding that her cervical spine is ankylosed.  As such, a 
disability rating greater than 30 percent is not warranted 
under the General Rating Formula for Diseases and Injuries of 
the Spine.

In conclusion, the Board finds the veteran's cervical 
fibromyositis with right C6 radiculopathy meets the criteria 
for a 30 percent disability rating prior to May 19, 2003.  
However, the preponderance of the evidence is against a 
disability rating greater than 30 percent both prior to and 
since May 19, 2003.  

IV.  Increased Rating for the Right Middle Finger

The record shows that the veteran had a ganglion cyst removed 
from her right middle finger in 1970 while on active duty.  
After service, the RO granted service connection and assigned 
a 10 percent disability rating for residuals of an injury to 
the right middle finger.  The veteran now seeks a disability 
rating greater than 10 percent for her service-connected 
right middle finger disability.

The Board notes that the criteria for rating disabilities 
involving individual fingers were revised since the veteran 
filed his claim and went into effect on August 26, 2002.  The 
Board is required to consider the claim in light of both the 
former and revised schedular rating criteria, but can only 
apply the amended rating criteria for the period from and 
after the effective date of the regulatory change.  See 
VAOPGCPREC 3-00; 38 U.S.C.A. § 5110(g).  

The RO rated the veteran's right middle finger disability 
under DC 5226.  Prior to August 26, 2002, DC 5226 provided a 
maximum 10 percent rating for favorable or unfavorable 
ankylosis of the major and minor long finger.  However, a 
note explained that extremely unfavorable ankylosis of the 
middle finger should be rated as amputation under DC 5155.  
38 C.F.R. § 4.71a, DC 5226.

Under DC 5115, both prior to and since August 26, 2002, a 10 
percent rating is assigned for amputation of either long 
finger when it is without metacarpal resection at the 
proximal interphalangeal joint or proximal thereto, and a 20 
percent rating is assigned if associated with metacarpal 
resection (more than one-half the bone lost).  38 C.F.R. § 
4.71a, DC 5155.

Under the revised criteria, DC 5226 still provides a 10 
percent rating for favorable or unfavorable ankylosis of the 
major or minor long finger.  38 C.F.R. § 4.71a, DC 5226 
(2006).  However, the note that follows is new, and provides 
that one should also consider whether the disability should 
be evaluated as amputation is warranted whether an additional 
evaluation is warranted for limitation of motion of other 
digits, and whether an additional evaluation is warranted for 
interference with the overall function of the hand.  38 
C.F.R. § 4.71a, DC 5226.

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
a disability rating greater than 10 percent for the veteran's 
right middle finger disability.  Indeed, there is no evidence 
that her right middle finger disability is analogous to 
amputation with metacarpal resection, that other digits are 
affected, or that this disability interference with the 
overall function of her right hand.  

The only relevant medical evidence pertaining to this 
disability includes two VA examination reports dated in 
August 1999 and May 2003, both of which provide evidence 
against the claim.  When examined in August 1999, range-of-
motion testing of the right middle finger revealed 30 degrees 
of extension to 90 degrees of flexion of the proximal 
interphalangeal (PIP) joint, zero degrees of extension to 59 
degrees of flexion of the metatarophalangeal joint (MCP) 
joint, and zero degrees of both extension and flexion of the 
distal interphalangeal (DIP) joint.  The veteran was able to 
grasp with incomplete flexion of the right middle finger.  
Thus, she did not use her middle finger to participate during 
any hand grasping, such as power or pincer grasping.  The 
diagnosis was ankylosis of the right third DIP joint and loss 
of motion of the right third middle PIP and MCP joints.  

These findings show ankylosis of the DIP joint, for which a 
10 percent disability rating is appropriate.  However, these 
findings are simply not analogous to amputation with 
metacarpal resection (more than one-half the bone lost), as 
required for a 20 percent disability rating.  Moreover, there 
is no indication that her right middle finger disability 
affects other digits of the right hand, or that it interferes 
with her overall right hand function.  Hence, this report 
provides highly probative evidence against the veteran's 
claim.  

When examined in May 2003, her right middle finger reached 
within 11/4 inches from the median transverse fold of the right 
palm.  Passive motion was complete, but with severe pain of 
the PIP joint of the right middle finger.  She was able to 
touch the rest of her fingers to the median transverse fold.  
Range-of-motion testing of the right middle finger revealed -
5 degrees of extension to 75 degrees of flexion of the PIP 
joint, zero degrees of extension to 90 degrees of flexion of 
the MCP joint, and zero degrees of extension to 30 degrees of 
flexion of the DIP joint.  The examiner noted that she was 
additionally limited by moderate pain.  Grip strength of the 
right hand was 3.5/5.  She was able to spread her fingers and 
do the reverse, as well as open and close her hand without 
difficulty.  There was no ape-hand or griffin-claw deformity.  
The diagnosis was residuals of an injury to the right middle 
finger. 

In short, since the veteran's right middle finger now 
displays motion in all joints, this disability is not 
analogous to amputation with metacarpal resection (more than 
one-half the bone lost).  In addition, there is still no 
indication that her right middle finger disability affects 
other digits of the right hand, or that it interferes with 
her overall right-hand function.  This report therefore 
provides highly probative evidence against the veteran's 
claim for a disability rating greater than 10 percent.  

Since the veteran is receiving the maximum disability rating 
available for limitation of motion of the middle finger, the 
Board need not consider the provisions of 38 C.F.R. § 4.40 
and § 4.45.  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
disability rating greater than 10 percent for her service-
connected injury to the right middle finger.  Accordingly, 
the appeal is denied.

V.  Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.                 § 
3.321(b)(1).  "The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

In this case, no evidence shows that any of the disabilities 
on appeal have independently caused marked interference with 
employment or required frequent periods of hospitalization.  
The veteran reported that she last worked full time in 1987 
as a nurse.  The record also shows that she is receiving 
Social Security Administration (SSA) benefits for a primary 
diagnosis of herniated nucleus pulposus at L5-S1 and C3-4 and 
for a secondary diagnosis of major depression.  

However, the Board notes that the veteran is not service-
connected for a psychiatric disorder, and that she has many 
other health concerns which most likely interfere with her 
ability to work, namely diabetes mellitus, hypertension, and 
fibromyalgia.  In any event, the Board is not bound by the 
findings of disability and/or unemployability made by other 
agencies, including SSA.  See Collier v. Derwinski, 1 Vet. 
App. 413, 417 (1991).

In short, although the veteran's disabilities involving her 
lumbar spine, cervical spine, and right middle finger may 
interfere with her ability to perform certain jobs requiring 
physical activity, such impairment is already contemplated by 
the applicable schedular criteria so that consideration of an 
extraschedular basis is not shown to be necessary.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  For these reasons, the Board has 
found the post-service medical record provides evidence 
against this claim. 

There is also no evidence that his any of her service-
connected disabilities on appeal has required hospitalization 
or bed rest which markedly interferes with her ability to 
work.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993) 
(holding that the Board was required to consider 
extraschedular entitlement under 38 C.F.R. § 3.321(b)(1) 
where the record contains evidence that the veteran's 
disability required frequent hospitalizations and bed rest 
which interfere with employability).  Therefore, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  




VI.  The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO: (1) informed the 
veteran about the information and evidence not of record that 
is necessary to substantiate her claims; (2) informed her 
about the information and evidence that VA will seek to 
provide; (3) informed her about the information and evidence 
she is expected to provide; and (4) requested her to provide 
any evidence in her possession that pertains to the claims, 
or something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and her representative.  In 
addition, the veteran was afforded appropriate VA 
examinations to determine the severity of her disabilities 
involving the lumbar spine, the cervical spine, and the right 
middle finger.  Based a review of the record, the Board finds 
that these examinations appear adequate for rating purposes, 
as they report findings addressed in the applicable rating 
criteria.  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA or 
the Court.

ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for dysthymia, and 
the appeal is granted to this extent only.

A disability rating greater than 40 percent for chronic 
lumbosacral fibromyositis with left L4-S1 radiculopathy and 
degenerative joint disease is denied. 

A 30 percent disability rating for chronic cervical 
fibromyositis with right C6 radiculopathy is granted prior to 
May 19, 2003, subject to the laws and regulations governing 
the payment of monetary benefits. 

A disability rating greater than 30 percent for chronic 
cervical fibromyositis with right C6 radiculopathy is denied 
both prior to and since May 19, 2003.





REMAND

The veteran claims that her dysthymia is secondary to her 
service-connected disabilities involving her cervical and 
lumbosacral spine.  She also claims that she is entitled to a 
TDIU.  Unfortunately, the Board finds that additional 
development is needed to adjudicate these claims. 

A June 2000 psychological evaluation report in connection 
with her claim for SSA benefits notes the veteran's four-year 
history of depression due to radiculopathy in both legs and 
arm.  The diagnoses were dysthymic disorder, moderate to 
severe, and major depression. 

This report is insufficient to constitute a basis to award 
service connection, since it does not confirm the veteran's 
self-reported history which suggests a relationship between 
her dysthymia and her service-connected cervical and lumbar 
spine disabilities.  See Leshore v. Brown, 8 Vet. App. 406, 
409 (1995).  Nevertheless, this report is sufficient to 
trigger VA's duty to secure a medical opinion on the question 
as to whether the veteran's dysthymia was either caused or 
aggravated by her service-connected disabilities involving 
her cervical and lumbar spine.  See 38 U.S.C.A. § 5103A(d) 
and 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  A VA examination is therefore 
required to address this issue.  

Lastly, the Board notes that the claim of entitlement to a 
TDIU is inextricably intertwined with the claim for service 
connection for dysthymia.  Since the veteran does not 
presently meet the percentage requirements for a total 
disability rating, any potential grant of service connection 
may bear significantly on her TDIU claim.  See Holland v. 
Brown, 6 Vet. App. 443, 446 (1994) (TDIU claim predicated on 
a particular service-connected condition is inextricably 
intertwined with an increased rating claim regarding the same 
condition).  Therefore, the veteran's TDIU claim must be 
referred back to the RO for adjudication after the 
requirements of this remand have been met.


Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled to 
undergo a VA psychiatric examination to 
determine the etiology of her dysthymia.  
The veteran's claims file should be made 
available to the examiner for review, and 
all necessary studies and tests should be 
conducted.  Following an examination and 
a review of the claims file, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent probability or greater) that the 
veteran's dysthymia was either caused or 
aggravated by her service-connected 
disability due to lumbosacral 
fibromyositis with left L4-S1 
radiculopathy and degenerative joint 
disease and/or her service-connected 
disability due to cervical fibromyositis 
with right C6 radiculopathy.  If it is 
determined that her dysthymia was not 
caused, but aggravated by either of these 
service-connected disabilities, the 
examiner is requested to attempt to 
quantify the degree of additional 
impairment resulting from the aggravation 
(if possible, but not required by this 
decision).

2.  When the development requested has 
been completed, the RO should 
readjudicate the veteran's claim of 
entitlement to service connection for 
dysthymia as well as her claim of 
entitlement to a TDIU.  If either benefit 
sought is not granted, the veteran should 
be furnished a Supplemental Statement of 
the Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


